Judgment, Supreme Court, New York County (Ira Gammerman, J., and a jury), entered October 7, 1996, in a personal injury action, awarding plaintiff $252,577.19, unanimously affirmed, without costs.
Plaintiff offered sufficient evidence at trial on the issue of whether defendant had constructive notice of a defect for the jury to decide the matter, and the verdict was not against the weight of the evidence.
We have considered defendant’s other arguments and find them to be without merit. Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.